Allowance notice
Continued Examination under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/08/2021 has been entered.
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
3.	The instant application claims priority from provisional application 62543078, filed 08/09/2017.

Claim status
4.	In the claim listing of 11/15/21 claims 12-16 and 25-39 are pending in this application. Claims 12-16 are amended. New claims 25-39 are added. Claims 1-11, 17-24 are canceled.
	As discussed in the interview summary section, upon entry of claims via examiner’s amendments claims 12, 14-16 and 26-39 are pending in this application. Claims 12, 14 and 26 are amended. Claims 12, 16 and 26 are further amended. Claims 1-11, 13 and 17-25 are canceled. The amendments have been reviewed and entered. No new matter has been introduced by the amendments.

Withdrawn Rejections and Response to the Remarks
5.	All pending rejections on the record have been withdrawn in view of further amendments to claim 12 and reaching an agreement on 2/28/22 that claim 12 as amended are non-obvious improvements over the arts of the record. The arguments filed on 11/15/21 have been fully considered (Remarks, pages 7-13). They are moot in view of withdrawn rejections necessitated by the amendments to claim 12. 

EXAMINER’S AMENDMENT
6.	Authorization for this examiner’s amendment was given in an electronic interview with the applicant’s representative Mr. Gunnerson on 2/28/2022.
	Please replace the claim listing of 11/15/2021 with the following.

1-11. (Cancelled).

12. (Currently amended):	A method of detecting a target involving a near-field absorption coupling for colorimetric detection, comprising:
changing a proximity of a first chromophore bound to the first nucleotide architecture to a second chromophore bound to a second nucleotide architecture, wherein the first and second nucleotide architectures are mobile or flexible;
binding a targeting molecule to the one or more nucleotide oligomers to form the first and second nucleotide architectures;
changing the orientation of the first chromophore to the second chromophore;
producing a color change in an absorbance spectrum of the first chromophore or the second chromophore;
bringing said second chromophore sufficiently close to said first chromophore;
creating the near-field interference such that the first and second chromophores act as one chromophore;

utilizing the delocalized exciton to process quantum information with a colorimetric detection system or a circuit;
wherein the colorimetric detection or the circuit detects a complement strand in a sample using the targeting molecule.

13. (Cancelled).

14. (Previously presented):	The method of claim 12, further comprising separating said second chromophore and said first chromophore from the one chromophore.

15. (Previously presented):	The method of claim 12, further comprising selecting the first chromophore or the second chromophore from the group consisting of 6-FAM, Fluorescein dT, Cy3, TAMRA, JOE, Cy5, TAMRA, MAX, TET, Cy5.5, ROX, TYE 563, Yakima Yellow, HEX, TEX 615, TYE 665, TYE 705, Alexa Fluor 488, 532, 546, 647, 660, 750, 5’ IRDye 700, 800, and 800CW, ATTO™ 488, 532, 550, 565, Rho101, 590, 633, 647N, Rhodamine Green-X, Rhodamine Red-X, 5-TAMRA, WellRED D4, D3, and D2, 6-FAM, Fluorescein, Texas Red-X, Lightcycler 640, Dy-530, -547, -547P1, -548, -549, -549P1, -550, -554, -555, -556, -560, -590, -591, -594, -605, -610, -615, -630, -631, -632, -633, -634, -635, -636, -647, -647P1, -648, -648P1, -649, -649P1, -650, -651, -652, -654, -675, -676, -677, -678, -679P1, -680, -681, -682, -700, -701, -703, -704, -705, 730, -731, -732, -734, -749, -749P1, -750, -751, -752, 754, -756, -757, -758, -780, -781, -782, -800, -831, -480XL, -481XL, -485XL, -510XL, -511XL, -520XL, -521XL, and -601XL.

16. (Currently amended):	The method of claim 12, wherein the are selected from the group consisting of: RNA, DNA, LNA, PNA, and UNA.

17-25. (Cancelled).

12 further comprising: 
binding a first nucleotide oligomer of the one or more nucleotide oligomers to the first chromophore; and
binding a second nucleotide oligomer of the one or more nucleotide oligomers to the second chromophore.

27. (Previously presented):	The method of claim 26 wherein the first nucleotide oligomer and the second nucleotide oligomer have different targets.

28. (Previously presented):	The method of claim 27 further comprising:
forming a first DNA targeting brick and a second targeting DNA brick with the one or more oligomers,
wherein the first chromophore is bound to the first targeting DNA brick and the second nucleotide oligomer is bound to the second targeting DNA brick.

29. (Previously presented):	The method of claim 28 further comprising forming a scaffold with the one or more oligomers.

30. (Previously presented):	The method of claim 29 further comprising:
binding a third chromophore and a fourth chromophore to the scaffold;
forming a first dimer with the first chromophore and the third chromophore;
forming a second dimer with the second chromophore and the fourth chromophore.

31. (Previously presented):	The method of claim 30 further comprising: 
dissociating the first dimer when the first targeting DNA brick detects a first target; and
dissociating the second dimer when the second targeting DNA brick detects a second target.

32. (Previously presented):	The method of claim 30 further comprising recombining the delocalized exciton with an interaction energy that differs from an exciton of the third chromophore, wherein the fourth chromophore has a similar absorption-emission behavior to the recombined exciton of the first and second chromophores.

33. (Previously presented):	The method of claim 16 further comprising forming a four-arm junction architecture with four DNA bricks from the one or more nucleotide oligomers.

34. (Previously presented):	The method of claim 33 further comprising detecting a target with one of the four DNA bricks.

35. (Previously presented):	The method of claim 34 further comprising disassociating a targeting DNA brick from the four-arm junction architecture.

36. (Previously presented):	The method of claim 35 further comprising forming a tetramer with the first chromophore and the second chromophore.

37. (Previously presented):	The method of claim 36 wherein each monomer of the tetramer is bound to separate DNA bricks of the four DNA bricks.

38. (Previously presented):	The method of claim 36 further comprising disassociating the tetramer into a monomer and a trimer when the targeting DNA brick dissociates from the four-arm junction architecture.

39. (Previously presented):	The method of claim 12 further comprising transferring the delocalized exciton from the first chromophore to the second chromophore.

Examiner’s comment
7.	Claims 12, 14-16 and 26-39 have been renumbered as claims 1-18. The dependent claims are grouped together based on their dependencies.

Conclusion
8.	Claims 12, 14-16 and 26-39 are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NARAYAN BHAT
Primary Examiner
Art Unit 1634



/NARAYAN K BHAT/Primary Examiner, Art Unit 1634